Citation Nr: 0301042	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  00-24 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to an increased rating for postoperative 
scarring on the right side of the neck, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for cervical 
tuberculous lymphadenitis, inactive, currently evaluated 
as 20 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the RO.  


FINDINGS OF FACT

1.  The veteran's service-connected malaria is inactive 
and is without residuals such as liver or spleen damage.

2.  The veteran's service-connected postoperative scarring 
on the right side of the neck is small, well healed and 
superficial; it is not poorly nourished, tender, painful, 
unstable, or productive of any functional limitation; 
there is no more than one characteristic of disfigurement 
and it is no more than moderately disfiguring.

3.  The evidence of record shows no recurrence of cervical 
lymph gland tuberculosis; residual disability is limited 
to recurrent, severe neck pain with limited motion.

4.  The veteran was last employed as a welder in 1987.

5.  The medical evidence of record does not show that the 
veteran's service-connected disabilities are of such 
nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for malaria is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.88b (Diagnostic Code 
6304) (2002).

2.  An increased rating for postoperative scarring on the 
right side of the neck is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.27, 4.118 (Diagnostic Codes 7800, 7803, 7804, 7805) 
(2002); 67 Fed. Reg. 49590-99 (July 31, 2002).

3.  A 30 percent rating for service-connected inactive 
cervical tuberculous lymphadenitis is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.20, 4.27, 4.71a (Diagnostic Code 5290), 4.89, 
4.117 (Diagnostic Code 7710) (2002).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of 
earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  In addition, when an unlisted 
condition is encountered, it is permissible to rate it 
under a closely related disease or injury in which not 
only the function affected, but also the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002). 

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It 
is the more recent evidence, however, that is of primary 
concern because it provides the most accurate picture of 
the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Malaria

With respect to the veteran's claim for a compensable 
rating for malaria, the Board notes that the veteran's 
service-connected malaria is currently evaluated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.88b (Diagnostic Code 6304) (2002).  (Service 
connection for malaria has been in effect since December 
1944.)  Malaria is evaluated as 100 percent disabling when 
it is an active disease.  38 C.F.R. § 4.88b (Diagnostic 
Code 6304) (2002).  Thereafter, residuals such as liver or 
spleen damage are evaluated under the appropriate system.  
See 38 C.F.R. § 4.88b, Note following Diagnostic Code 6304 
(2002).  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Id.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Id.

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The 
record does not contain competent medical evidence that 
the veteran has active malaria or any ascertainable 
residuals of malaria such as liver or spleen damage.  The 
recent medical evidence shows that, when examined by VA in 
July 2000, the examiner provided a diagnosis of malaria 
that had resolved.  In other words, there was no clinical 
or laboratory evidence of the malaria process.  Moreover, 
physical examination revealed that the abdomen was soft 
and nontender without hepatosplenomegaly.  Further review 
of the evidence reveals VA outpatient treatment reports, 
dated in 2000 and 2001, which fail to establish any 
relapses or residuals of malaria, or the presence of liver 
or spleen damage.  Moreover, malarial parasites in blood 
smears have not been identified.  

The Board, in reaching the conclusion above, has 
considered the veteran's arguments as set forth in his 
written statements to the RO as well as his 
representative's statements regarding the severity of his 
malaria.  While a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, in the absence of active disease or any 
residual disability, such as liver or spleen damage, the 
Board finds that there is no basis to award a compensable 
rating.  The Board concludes that, for the reasons set out 
above, the preponderance of the evidence is against the 
claim for a compensable rating.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply; therefore, the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Scarring

Historically, the RO granted the veteran's claim of 
service connection for postoperative scarring on the right 
side of the neck in December 1944.  The Board notes at the 
outset that, because the 10 percent rating for service-
connected postoperative scar on the right side of the neck 
has been in effect for at least 20 years--in fact, since 
August 1949--such rating is protected and not subject to 
being reduced unless there is evidence of fraud.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) 
(2002).

The veteran has been assigned a 10 percent disability 
rating for postoperative scar on the right side of the 
neck under the provisions of 38 C.F.R. § 4.118 (Diagnostic 
Code 7800) (2002), which pertain to disfiguring scars of 
the head, face, or neck.  

During the pendency of the veteran's claim, the VA 
regulation dealing with rating skin disabilities, 38 
C.F.R. § 4.118, was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49596 (July 31, 2002).  The Board 
provided such regulation changes to the veteran by a 
letter in October 2002.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VA cannot, however, apply the change in 
regulation prior to its effective date.  38 U.S.C.A. § 
5110(g) (West 1991); VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (Apr. 10, 2000).

Under the pertinent criteria in effect prior to August 30, 
2002, disfiguring scars of the head, face, or neck warrant 
a noncompensable rating when they are slight.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7800) (2002).  A 10 percent 
rating is assigned when such scars are moderate and 
disfiguring.  Id.  A severe scar warrants a 30 percent 
evaluation, especially if it produces a marked or 
unsightly deformity of the eyelid, lip, or auricle.  Id.  
A complete or exceptionally repugnant deformity on one 
side of the face or marked or repugnant bilateral 
disfigurement warrants a 50 percent evaluation.  Id.  

The Board notes that words such as "moderate" and "marked" 
are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6 (2002).

After August 30, 2002, the revised schedule for rating 
skin disabilities includes eight characteristics of 
disfigurement for purposes of evaluation under 38 C.F.R. 
§ 4.118:  scar five or more inches (13 or more 
centimeters) in length, scar at least one-quarter inch 
(0.6 centimeters) wide at the widest part, surface contour 
of scar elevated or depressed on palpation, scar adherent 
to underlying tissue, skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 square centimeters), 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters), underlying soft tissue missing in an area 
exceeding six square inches (39 square centimeters), and 
skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

Under the revised criteria for Diagnostic Code 7800, a 10 
percent rating is warranted when there is one 
characteristic of disfigurement.  38 C.F.R. § 4.18 
(Diagnostic Code 7800) (2002); See 67 Fed. Reg. 49,596 
(July 31, 2002).  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement, a 30 
percent disability rating is warranted.  Id.  A 50 percent 
rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with four or five characteristics of 
disfigurement.  Id.  An 80 percent rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.  Id.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207.  Id.  Superficial unstable scars and 
superficial painful scars warrant 10 percent ratings.  Id.  

The Board must first address whether the current or 
revised rating criteria should be applied.  See Karnas, 
supra; see also VAOPGCPREC 3-2000.  In this regard, the 
Board finds that the new regulations would not be more 
favorable to the veteran's claim because they have more 
specific standards for evaluating skin disabilities.  A 
rating in excess of 10 percent under the new criteria for 
Diagnostic Code 7800 requires that the veteran have 
disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement.  In 
the veteran's case, as will be discussed in detail below, 
VA examination reports do not indicate that that the 
veteran has a keloid formation on his face, or demonstrate 
gross distortion or asymmetry of one feature or paired set 
of features; nor does he experience at least two of the 
characteristics of disfigurement.  Therefore, Board finds 
that the former schedular criteria in effect prior to 
August 30, 2002 are more favorable to the veteran because 
the revised criteria contain more rigorous and specific 
standards for evaluating skin disabilities, which are not 
met in this case.  For these reasons, the regulations in 
effect prior to August 30, 2002 will be applied.

Nevertheless, even applying the old schedular criteria to 
the existing facts, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for a disability rating in excess of 10 
percent under Diagnostic Code 7800.  Although the veteran 
does have neck scarring, the evidence does not reflect 
that the veteran's scarring is severe or is manifested by 
a complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  In fact, the record shows that, at a June 
1998 VA scar examination, the veteran reported having no 
symptoms associated with his scarring.  Physical 
examination revealed that the veteran had two, two-and-
one-half centimeter (cm) surgical scars and a one cm 
surgical scar on the right cervical paraspinal region.  
There was no tenderness, adherence, ulceration, elevation 
or depression, tissue loss, inflammation, disfigurement, 
or limitation of function noted.  Most recently, when 
examined by VA in July 2000, the diagnoses included an 
asymptomatic right neck scar.

The Board emphasizes that the only evidence of motion 
limitation, pain or other functional impairment of the 
neck scarring consists of the veteran's own arguments.  
The Board, in reaching the conclusion above, has 
considered the veteran's arguments as set forth in his 
written statements to the RO as well as his 
representative's statements regarding the severity of the 
scar disability.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. 
App. at 92-93; Espiritu, 2 Vet. App. at 494-95.  

In addition, the Board has considered Diagnostic Codes 
7803 and 7804.  Absent objective demonstration that the 
scarring is painful, or unstable--poorly nourished with 
repeated ulceration, a separate compensable rating is not 
warranted under either Code.  In addition, the evidence 
does not indicate that the veteran's service-connected 
neck scarring causes any functional limitation.  
Consequently, a separate compensable rating is not 
assignable for scarring under Diagnostic Code 7805.

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes 
discussed above for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert, 
1 Vet. App. at 49.

Tuberculosis

The Board notes at the outset that, because the 20 percent 
rating for service-connected cervical tuberculous 
lymphadenitis, inactive, has been in effect for at least 
20 years--in fact, since March 1976--such rating is 
protected and not subject to being reduced unless there is 
evidence of fraud.  38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951(b) (2002).  (Service connection itself 
has been in effect since December 1944.)  

The severity of the veteran's service-connected inactive 
cervical tuberculous lymphadenitis has been rated as 20 
percent disabling under 38 C.F.R. § 4.118 (Diagnostic Code 
7710) (2002).  Diagnostic Code 7710 pertains to 
tuberculosis adenitis, either active or inactive.  It 
provides that the disability is to be rated according to 
38 C.F.R. § 4.88c or § 4.89, whichever is appropriate.  
38 C.F.R. § 4.117 (Diagnostic Code 7710) (2002).  Section 
4.88(c) applies to ratings for inactive nonpulmonary 
tuberculosis initially entitled after August 19, 1968, 
whereas § 4.89 applies to that disability when entitlement 
existed on August 19, 1968.  Since the veteran was so 
entitled on August 19, 1968, the provisions of § 4.89 are 
applicable.

Section 4.89 provides graduated ratings for inactive 
nonpulmonary tuberculosis.  38 C.F.R. § 4.89.  Under the 
applicable criteria, inactive non-pulmonary tuberculosis 
warrants a 100 percent evaluation for two years after the 
date of inactivity, following active tuberculosis which 
was clinically identified during active service or 
subsequently thereto.  38 C.F.R. § 4.89.  A 50 percent 
evaluation is assigned during the period from the third 
through the sixth years after the date of inactivity, and 
a 30 percent evaluation is assigned during the period from 
the seventh through eleventh years of inactivity.  Id.  
Thereafter, in the absence of a schedular compensable 
permanent residual, a zero percent evaluation is 
warranted.  Id.  (Such a graduation of ratings is evident 
in the veteran's case when, by a November 1954 rating 
decision, the graduated ratings were assigned-100 percent 
from September 1948 to November 1956, and so forth.)  

In this regard, to receive a compensable disability 
evaluation, the evidence would have to show that the 
veteran has a permanent residual of his tuberculosis or 
that the tuberculosis is now active.  Historically, the 
veteran's service medical records show that, in July 1944, 
he was found to have tuberculosis of the lymph glands on 
the right supraclavicular area.  In October 1944, a 
pathologist provided a diagnosis of chronic lymphadenitis, 
histologically consistent with tuberculosis.  A final 
diagnosis of cervical adenitis, due to tuberculosis, right 
side was provided after a positive tuberculin test.  

Post-service VA records show that the veteran was 
hospitalized in 1948 but no evidence of pulmonary 
tuberculosis was found.  In September 1948, the mass in 
the right side of the neck was biopsied and reported as 
tuberculosis of the cervical lymph node.  In August 1949, 
a cervical adenectomy was performed.  When hospitalized in 
September 1952, pulmonary tuberculosis was not found.  
When examined by VA in October 1953, there was apparent 
inactivity in the lymphadenitis tuberculosis of the 
cervical lymph glands.

The recent medical evidence shows that, although he does 
not suffer from active tuberculosis, he is suffering from 
residual neck pain due to his service-connected 
disability.  As a result, the Board finds that the veteran 
has a schedular compensable residual.  When examined by VA 
in October 1999, the veteran complained of having had 
persistent neck pain at the areas of the radiation and 
biopsy associated with his service-connected tuberculosis.  
Range of motion of the cervical spine revealed flexion to 
45 degrees, limited by pain at 40 degrees; extension to 55 
degrees, limited by pain at 50 degrees, left and right 
bending was 40 degrees, limited by pain at 40 degrees, and 
bilateral rotation to 70 degrees, limited by pain at 70 
degrees.  The diagnoses included recurrent pain in the 
neck region secondary to tuberculosis lymphadenitis, while 
in the military.  

In view of the foregoing, the Board finds that the 
veteran's service-connected inactive cervical tuberculosis 
lymphadenitis warrants a 30 percent rating on account of 
evidence showing persistent neck pain associated with such 
service-connected disability reflecting a disability 
equating to severe limitation of motion of the cervical 
spine.  38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 
5290) (2002).  This is especially so given the severity of 
the pain and its persistence as reported by the claimant.  
A higher rating may not be assigned for limited motion due 
to pain.  Id.  

Extraschedular Considerations

In view of the above, the Board has considered whether the 
veteran is entitled to ratings for his neck scarring, 
malaria, or lymphadenitis on account of considerations 
outside the schedular rating criteria.  The Board, 
however, finds that the evidence does not tend to show 
that service-connected neck scar, malaria, or residuals of 
tuberculous lymphadenitis present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) (2002).  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  The current evidence of 
record does not demonstrate that service-connected 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2002).  In the veteran's 
case, there is no indication that neck scarring, malaria, 
or residuals of tuberculous lymphadenitis are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted 
above, there is no evidence that the nature and severity 
of these symptoms are beyond what is contemplated by the 
applicable criteria.  It is not shown by the evidence that 
the appellant has required frequent hospitalization for 
neck scar, malaria, or tuberculosis disability, or that 
there has been any significant or regular outpatient 
treatment for any of these problems.  In view of these 
findings and in the absence of evidence of extraordinary 
symptoms, the Board concludes that the schedular criteria 
adequately contemplate the nature and severity of the 
veteran's service-connected neck scarring, malaria, and 
residuals of tuberculous lymphadenitis.  Therefore, the 
Board concludes that a remand to the RO for referral of 
the issues to the VA Central Office for consideration of 
an extraschedular evaluation is not warranted.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2002).  

Here, the veteran's service-connected disabilities in this 
case consist of residuals of tuberculous lymphadenitis, 
evaluated as 30 percent disabling; postoperative neck 
scarring, evaluated as 10 percent disabling; and malaria, 
evaluated as noncompensably disabling.  As such, the 
veteran does not meet the basic criteria for consideration 
for entitlement to TDIU on a schedular basis since his 
30 percent rating for service-connected residuals of 
tuberculous lymphadenitis do not, alone, satisfy the 
percentage requirements of 38 C.F.R. § 4.16.  
Nevertheless, it should be pointed out that the veteran 
may be entitled to TDIU on an extraschedular basis if it 
is established that he is unable to secure or follow 
substantially gainful employment as a result of service-
connected disability.  38 C.F.R. § 4.16(b).  Consequently, 
an issue before the Board is whether the veteran's 
service-connected disabilities preclude him from engaging 
in substantially gainful employment (work that is more 
than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of 
service-connected disability, is incapable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Moreover, an inability to work 
due to non-service-connected disabilities or age may not 
be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its 
determination, VA considers such factors as the extent of 
the service-connected disabilities, and employment and 
educational background.  38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

In the veteran's case, he reported that he had completed 
three years of grade school education.  He did not report 
any relevant vocational training after service.  A work 
history, compiled from information reported by the 
veteran, and examination reports show that he last worked 
in 1987 as a welder.  There is no evidence that he was 
ever awarded Social Security Administration disability 
benefits because of an inability to maintain employment.

Based on a review of the record, there is no indication 
that, after the veteran last worked in 1987, he was unable 
to work due to his service-connected inactive tuberculous 
lymphadenitis, malaria, and neck scarring.  In fact, 
medical evidence reflects that, when seen by VA in 
December 2000, it was the veteran's non-service-connected 
schizophrenia which the examiner found to cause total 
disability.  Assignment of a total disability evaluation 
must be based solely upon the impairment due to service-
connected disabilities.  As noted in the analysis set out 
above, the veteran has disability that equates to severe 
limitation of neck motion, and scarring that is no more 
than moderately disfiguring.  The schedular criteria 
adequately reflect the impairment caused by such 
disability, which disability is less than totally 
disabling.  In other words, the combined effect of 
service-connected disability does not rise to the level of 
unemployability in this veteran's case.  Accordingly, the 
preponderance of the evidence is against the claim for 
TDIU benefits and the veteran's claim is denied.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
which became effective during the pendency of this appeal.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 
9, 2000 - or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect 
to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The 
required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to 
be provided to advise that if such information or evidence 
is not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the 
veteran of the bases on which the RO decided the claims 
and of the elements necessary to be granted the benefits 
sought.  This is evidenced by the rating action of August 
2000 and a statement of the case issued in December 2000, 
which informed him of the applicable law and regulations.  
The record also reflects that the veteran has been advised 
as to the law and regulation changes which occurred during 
the pendency of his appeal by letters from the Board in 
October 2002.  

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA 
must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, a VA examination was conducted and VA records 
were obtained.  The veteran has not indicated that 
additional records exist that would have an effect on the 
Board's analysis.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further 
action under the VCAA will serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of these claims and further expending 
of VA's resources are not warranted.  


ORDER

An increased (compensable) rating for malaria is denied.

An increased rating for postoperative scarring on the 
right side of the neck is denied.

A 30 percent rating for residuals of inactive cervical 
tuberculous lymphadenitis is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

